Worden, J.
Action bjf the appellees, against the appellant, upon an account for services as attorneys at law, performed by the plaintiffs for the defendant. Issue ; trial by jury ; verdict and judgment for the plaintiffs.
The only point made by the appellant is, that the verdict was not sus*417tamed by the evidence, and that the amount found for the plaintiffs was too large.
Having looked through the evidence, we are of opinion that it fully sustained the verdict; and the amount found for the plaintiffs, $200.00, was not, in our opinion, too much.
The judgment below is affirmed, with costs and ten per cent, damages.